DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The applicant have amended their application as follows: 
Amended: None
Cancelled: None  
Added: None 
Therefore Claims 1 – 20 are now pending.
Response to Arguments
Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive. Arguments are based on independent claims 1, 13 and 17 and all the dependent claims:
Applicant argues: Paradiso is not understood to disclose a magnetic sensor in a thumb ring. Further, a person of skill in the art would not have been motivated to modify the teaching of Paradiso to include a magnetic sensor in a thumb ring because the operation of the magnetic sensors in the gesture detection application of Paradiso rely on being positioned on a body part that moves in relation to the magnets (1012 and 1014) housed in the thumb ring 1010 to detect gestures.
Examiner respectfully disagrees with the applicant in that Paradiso does disclose a magnetic sensor in a thumb ring. Paradiso teaches in FIG 1 of a hand gesture system in which RFID tags are housed in rings worn on a user’s fingers and the RFID tag reader is housed in an elastic arm band worn on the wrist. In FIG 14 and Paragraph [0059], the invention goes on to show and teach that multiple sensors can be housed in a single ring. It is even clearer in FIG 10, showing that one of the multiple sensors that can be housed in a ring is a magnetic sensor as taught in Paragraph [0054] – “a magnetic sensor 1004 may be housed in a finger ring 1002.” However Paradiso fails to be verbatim in stating that the magnetic sensor is in the thumb ring. However since applicant claims are still very broad, Examiner expresses that the ring in Paradiso’s invention can be worn on just about any finger of the user’s preference and definitely obvious for any person having ordinary skill in the art to place it on various different fingers or thumb. Interchanging the rings in FIG 10 for the magnetic sensor 1004 to be on the thumb instead of the index finger would not adversely affect the device’s functionality and since there is nothing in Applicant’s limitations stating the operations of it being on the thumb as oppose to the other fingers, Examiner concludes that the limitation have been met using the Paradiso prior art reference to cure the deficiencies of the Bress reference. 

Applicant agrees with the Examiner that neither Bress nor Paradiso disclose a second magnetometer attached to the second fastening article. See Office Action at p. 5. The combination of Seki with Bress in an attempt to remedy this deficiency also fails because there is no motivation to combine the Bress and Seki devices.
Examiner respectfully disagrees with the applicant in that Seki’s invention clearly teaches of a second magnetometer (elements 3 & 4 in FIG 1) attached to the second fastening article (which is a wrist band attached to the user’s wrist). Seki prior art reference was not used to be bodily incorporated into the Bress invention, but instead, using the teachings of the magnetic sensor that is located in the wrist band so that it can be added to Bress’ invention to further improve handwritten characters to be entered into the computer. The claim is still very broad and only require the magnetometer to be located into the wrist band in which Seki clearly shows. 
Also, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  
	Since applicant arguments were not persuasive, please see rejection below.

Allowable Subject Matter
Claims 14, 15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 – 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bress et al., US Publication 2012/0319940 A1 in view of Paradiso et al., US Publication 2012/0139708 A1 in further view of Seki et al., US Publication 2004/0012559 A1.

With regards to Claim 1, Bress discloses: A system (Title, FIG 1 and Abstract) comprising:
a first accelerometer (FIG 4, 412, 422, 432, 442 & 452);
a first fastening article (FIG 1, 111 – 115 & 121 -125 – a ring) attached to the first accelerometer (FIG 4, 412, 422, 432, 442 & 452), the first fastening article (FIG 1, 111 – 115 & 121 -125 – a ring) capable of holding the first accelerometer in place on a portion of a thumb of a user (FIG 1, shows this feature);
a second accelerometer (FIG 4, 402);
a second fastening article (FIG 1, 110 & 120 – wrist sensors) structurally attached to the second accelerometer (FIG 2, 402), the second fastening article (FIG 1, 
Bress additionally contemplates substituting some of the 6 degree of freedom sensors with magnetic sensors (paraphrase [174 - 175].  However, as determined in the PTAB decision dated, 10/30/17, there is no single embodiment in Bress that combines both six degree of freedom sensors with magnetic sensors in a ring. Paradiso explicitly discloses: a first magnetometer/accelerometer structurally attached to the first fastening article (FIG 10, shows a magnetic sensor being attached to a finger ring; See also paragraphs [0039 and 0054]; FIG 11, shows an accelerometer being attached to a finger ring; See also paragraph [0056]), and attachment of multiple sensors to a first fastening article (FIG 14, 1402, Paragraph [59]).
It would have been obvious to a person having ordinary skills in the art at the time of the invention to have used Paradiso’s known technique of incorporating multiple sensors into a single fastening article to incorporate both magnetic and 6DOF sensor types disclosed by Bress into a single fastening article.  
The motivation for doing this would have been for the well-known advantage increased accuracy of data collected by the finger/hand movement.  Furthermore such a combination would have yielded predictable results.
Neither Bress nor Paradiso expressly disclose a second magnetometer structurally attached to the second fastening article.

Therefore it would have been obvious to a person having ordinary skills in the art at the time of the invention to have supplement the wrist sensors of Bress with a magnetic sensor in the wrist band as taught by Seki.
The motivation for doing this would have been in order to provide a wearable input device that utilizes a magnetic sensor to allow handwritten characters to be input to a computer (Seki’s invention Paragraph [0008]). 
 
With regards to Claim 2, Bress discloses: in which the first fastening article is a ring band (FIG 1, 111 – 115 & 121 -125 – a ring).

With regards to Claim 3, Bress discloses: in which the second fastening article is a wrist band (FIG 1, 110 & 120 – wrist sensors).

 
With regards to Claim 4, Bress discloses: a first gyroscope (FIG 4, 411, 421, 431, 441 and 451) attached to the first fastening article (FIG 1, 111 – 115 & 121 -125 – a ring); and
a second gyroscope (FIG 4, 401) attached to the second fastening article (FIG 1, 110 & 120 – wrist sensors). 

With regards to Claim 5, Bress discloses: comprising two or more wires (FIG 4, 460, 461, 462, 463 and 464 - wires) that connect the first fastening device (FIG 1, 111 – 115 & 121 -125 – a ring) to the second fastening device (FIG 1, 110 & 120 – wrist sensors).
 
	With regards to Claim 6, Bress discloses: comprising a wireless transmitter (FIG 4, 405 & 406) structurally attached to the second fastening article (FIG 1, 110 & 120 – wrist sensors), wherein the wireless transmitter (FIG 4, 405 & 406) is configured to transmit data based on acceleration measurements from the second accelerometer (FIG 4, 402) to a computing device (Paragraph [0120]). 

	With regards to Claim 7, Bress discloses: comprising a wireless transmitter (FIG 4, 405 & 406) structurally attached to the second fastening article (FIG 1, 110 & 120 – wrist sensors), wherein the wireless transmitter (FIG 4, 405 & 406) is configured to transmit data based on acceleration measurements from the first accelerometer (FIG 4, 412, 422, 432, 442 & 452) to a computing device (Paragraph [0120]).

With regards to Claim 8, Bress discloses: comprising a processing device (FIG 4, 400 – Main Processor and 410, 420, 430, 440 and 450 – finger processor) configured to:

determine, based at least in part on the received acceleration measurements (Paragraph [0032] – teaches that processor receives and interprets data from the sensors on the fingers and/or thumb), when a thumb of a user wearing the first fastening article has been tapped against a surface (Paragraph [0103] - teaches that the device can be used for interpreting American Sign Language, therefore the fingers and/or thumbs that are used to form some alphabetical letters are tapped against each other).
 
With regards to Claim 9, Bress discloses:  in which the processing device (FIG 4, 400 – Main Processor and 410, 420, 430, 440 and 450 – finger processor) is further configured to:
receive acceleration measurements from the second accelerometer (Paragraph [0120] – the main processor receives acceleration measurements from the accelerometers); 
when a tap of the thumb is detected (Paragraph [0032] – data from the sensors are interpreted), determine, based at least in part on acceleration measurements from the first accelerometer (FIG 4, 412, 422, 432, 442 & 452) and the second accelerometer (FIG 4, 402), which tap target (different finger positions related to the American Sign Language alphabet) from among a set of tap targets (American Sign Language Alphabet) located on fingers of a hand of the user have been tapped by the thumb 
map the tap of the tap target to a symbol associated with the tap target (Paragraph [0103] – based on American Sign Language alphabet). 
 
With regards to Claim 10, Bress discloses:  in which the processing device (FIG 4, 400 – Main Processor and 410, 420, 430, 440 and 450 – finger processor) is structurally attached to the second fastening article (FIG 4, shows that 400 is attached to 480). 

With regards to Claim 11, Bress discloses: in which the processing device (FIG 4, 400 – Main Processor and 410, 420, 430, 440 and 450 – finger processor) is part of a remote computing device (Paragraph [0001]). 

With regards to Claim 12, Bress discloses: comprising a processing device (FIG 4, 400 – Main Processor and 410, 420, 430, 440 and 450 – finger processor) configured to:

determine, based at least in part on the received acceleration measurements (Paragraph [0032] – teaches that processor receives and interprets data from the sensors on the fingers and/or thumb), when a thumb of a user wearing the first fastening article has been tapped against a surface (Paragraph [0103] - teaches that the device can be used for interpreting American Sign Language, therefore the fingers and/or thumbs that are used to form some alphabetical letters are tapped against each other);
receive acceleration measurements from the second accelerometer (Paragraph [0120] – the main processor receives acceleration measurements from the accelerometers); 
receive magnetic flux measurements from the first magnetometer and from the second magnetometer (Paragraph [0175] – teaches that in addition, magnetic sensors can be used for more precise gesture with less effort and can also send measurements to the processing device [0032]); 
when a tap of the thumb is detected (Paragraph [0032] – data from the sensors are interpreted), determine, based at least in part on acceleration measurements from the first accelerometer (FIG 4, 412, 422, 432, 442 & 452) and the second accelerometer (FIG 4, 402), on magnetic flux measurements from the first magnetometer and the 
map the tap of the tap target to a symbol associated with the tap target (Paragraph [0103] – based on American Sign Language alphabet). 
 

Claims 13, 16, 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bress et al., US Publication 2012/0319940 A1 in view of Paradiso et al., US Publication 2012/0139708 A1 in further view of Seki et al., US Publication 2004/0012559 A1 in further view of Kusuda et al., US Publication 2008/0231602 A1.

With regards to Claim 13, Bress discloses: A method comprising:
receiving a first set of acceleration measurements from a first accelerometer (FIG 4, 412, 422, 432, 442 & 452) that is attached (FIG 1, 111 – 115 & 121 -125 – a ring)  to a thumb of a user (Paragraph [0032]); 
receiving a second set of acceleration measurements from a second accelerometer (FIG 4, 402) that is attached to a wrist (FIG 1, 110 & 120 – wrist sensors) of the user (FIG 1, Paragraph [0032]); 

when a tap of the thumb is detected (Paragraph [0103]), determining, based at least in part on the first set of acceleration measurements (FIG 4, 412, 422, 432, 442 & 452) and the second set of acceleration measurements (FIG 4, 402), an orientation of the first accelerometer (FIG 4, 412, 422, 432, 442 & 452) relative to the second accelerometer (FIG 4, 402; Paragraph [0124] – the generation of motion data relative to the measurements from the first and second acceleration measurements); 
identifying, based on the orientation (Paragraph [0124 – 0125]), a tap target (American Sign Language Alphabet), from among a plurality of tap targets (American Sign Language Alphabet) located on fingers of the user, that was touched during the tap (Paragraph [0103 and 0124 – 0125]); 
assigning a symbol (any letter from the American Sign Language Alphabet) associated with the tap target to the tap (paragraph [0103]); 
transmitting, storing, or displaying the symbol (Paragraph [0103 and 0123]). 

Bress additionally contemplates substituting some of the 6 degree of freedom sensors with magnetic sensors (paraphrase [174 - 175].  However, as determined in the PTAB decision dated, 10/30/17, there is no single embodiment in Bress that combines both six degree of freedom sensors with magnetic sensors in a ring. Paradiso explicitly 
It would have been obvious to a person having ordinary skills in the art at the time of the invention to have used Paradiso’s known technique of incorporating multiple sensors into a single fastening article to incorporate both magnetic and 6DOF sensor types disclosed by Bress into a single fastening article.  
The motivation for doing this would have been for the well-known advantage increased accuracy of data collected by the finger/hand movement.  Furthermore such a combination would have yielded predictable results.
Neither Bress nor Paradiso expressly disclose a second magnetometer structurally attached to the second fastening article.
Seki discloses: a second magnetometer structurally attached to the second fastening article (FIG 1, 3 & 4 – shows a magnetic sensor (element 3 and 4) on the user’s wrist band).
Therefore it would have been obvious to a person having ordinary skills in the art at the time of the invention to have supplement the wrist sensors of Bress with a magnetic sensor in the wrist band as taught by Seki.

Bress fails to explicitly disclose: 
wherein the orientation is determined based at least in part on the first set of magnetic flux measurements and the second set of magnetic flux measurements.
Kusuda discloses: wherein the orientation is determined based at least in part on the first set of magnetic flux measurements and the second set of magnetic flux measurements (Paragraph [0070] – which teaches that when the orientation of the device changes, the magnetic flux density component are detected by the magnetic sensor). 
Therefore it would have been obvious to a person having ordinary skills in the art at the time of the invention to have used the teachings of wherein the orientation is determined based at least in part on the first set of magnetic flux measurements and the second set of magnetic flux measurements in Bress' invention as taught by Kusuda’s invention.
The motivation for doing this would have been in order to improve the accuracy when inputting and also improving the devices functionality.

With regards to Claim 16, Bress discloses: comprising:
 
receiving a second set of angular rate measurements (It is well known in the art that gyroscopes are known to measure angular rate/velocity) from a second gyroscope (FIG 4, 401) that is structurally attached to the wrist of the user (FIG 1, 110 & 120 – wrist sensors); and 
wherein the orientation is determined based at least in part on first set of angular rate measurements and the second set of angular rate measurements (Paragraph [0017, 0032 & 0124 – 0125] – teaches that the orientation from the wrist and fingers are based from motion data from the gyroscope). 
 
With regards to Claim 17, Bress discloses: A system (Title, FIG 1 and Abstract) comprising:
a data processing apparatus (FIG 4, 400 – Main Processor, FIG 4, 410, 420, 430, 440 and 450 – Finger Processor);
a data storage device (FIG 4, 404 - Storage) storing instructions executable by the data processing apparatus that upon execution by the data processing apparatus cause the data processing apparatus to perform operations (Paragraph [0120, 0128 - 129]) comprising:

receiving a second set of acceleration measurements from a second accelerometer (FIG 4, 402) that is attached to a wrist (FIG 1, 110 & 120 – wrist sensors) of the user (FIG 1, Paragraph [0032]); and 
receiving a second set of magnetic flux measurements (Bress fails to explicitly disclose that the magnetic sensors can also be structurally attached to the wrist, however it would have been obvious to one having ordinary skill in the art at the time of the invention to have included a second magnetic sensor into the wrist sensor, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. The purpose of this would be to enable the user to make more precise gestures with less effort than other methods) from a second magnetometer that is structurally attached to the wrist of the user (Paragraph [0174 - 0175]); and
detecting, based at least in part on the first set of acceleration measurements (FIG 4, 412, 422, 432, 442 & 452; Paragraph [0032]), when the thumb is tapped on a surface (Paragraph [0103] - teaches that the device can be used for interpreting American Sign Language, therefore the fingers and/or thumbs that are used to form some alphabetical letters are tapped against each other); 
when a tap of the thumb is detected (Paragraph [0032] – data from the sensors are interpreted), determining, based at least in part on acceleration measurements from the first accelerometer (FIG 4, 412, 422, 432, 442 & 452) and the second accelerometer 
identifying, based on the orientation (Paragraph [0124 – 0125]), a tap target (American Sign Language Alphabet), from among a plurality of tap targets (American Sign Language Alphabet) located on fingers of the user, that was touched during the tap (Paragraph [0103 and 0124 – 0125]); 
assigning a symbol (any letter from the American Sign Language Alphabet) associated with the tap target to the tap (paragraph [0103]); 
transmitting, storing, or displaying the symbol (Paragraph [0103 and 0123]).
Bress additionally contemplates substituting some of the 6 degree of freedom sensors with magnetic sensors (paraphrase [174 - 175].  However, as determined in the PTAB decision dated, 10/30/17, there is no single embodiment in Bress that combines both six degree of freedom sensors with magnetic sensors in a ring. Paradiso explicitly discloses: a first magnetometer/accelerometer structurally attached to the first fastening article (FIG 10, shows a magnetic sensor being attached to a finger ring; See also paragraph [0054]; FIG 11, shows an accelerometer being attached to a finger ring; See also paragraph [0056]), and attachment of multiple sensors to a first fastening article (FIG 14, 1402, Paragraph [59]).

The motivation for doing this would have been for the well-known advantage increased accuracy of data collected by the finger/hand movement.  Furthermore such a combination would have yielded predictable results.
Neither Bress nor Paradiso expressly disclose a second magnetometer structurally attached to the second fastening article.
Seki discloses: a second magnetometer structurally attached to the second fastening article (FIG 1, 3 & 4 – shows a magnetic sensor (element 3 and 4) on the user’s wrist band).
Therefore it would have been obvious to a person having ordinary skills in the art at the time of the invention to have supplement the wrist sensors of Bress with a magnetic sensor in the wrist band as taught by Seki.
The motivation for doing this would have been in order to provide a wearable input device that utilizes a magnetic sensor to allow handwritten characters to be input to a computer (Seki’s invention Paragraph [0008]). 



Therefore it would have been obvious to a person having ordinary skills in the art at the time of the invention to have used the teachings of wherein the orientation is determined based at least in part on the first set of magnetic flux measurements and the second set of magnetic flux measurements in Bress' invention as taught by Kusuda’s invention.
The motivation for doing this would have been in order to improve the accuracy when inputting and also improving the devices functionality.

With regards to Claim 20, Bress discloses: comprising:
receiving a first set of angular rate measurements (It is well known in the art that gyroscopes are known to measure angular rate/velocity) from a first gyroscope (FIG 4, 411, 421, 431, 441 and 451)  that is structurally attached to the thumb of the user (FIG 1, 111 – 115 & 121 -125 – a ring); and 
receiving a second set of angular rate measurements (It is well known in the art that gyroscopes are known to measure angular rate/velocity) from a second gyroscope (FIG 4, 401) that is structurally attached to the wrist of the user (FIG 1, 110 & 120 – wrist sensors); and 
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625                                                                                                                                                                                                        

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625